JAN-27-2020   1e:1~                 u:::::i   r-,1 1u1,1,,1-1   ._.,,   ·--




                                                                              U.S. Department of .Justice

                                                                              Uniled States Attorney
                                                                              Southern District of New York
                                                                              Tht• Silvio J. Mu/Tu Br~IM/11.g
                                                                              One Saint Andr.'1¥ ·s l'/a;a
                                                                              New York. Ne,u York J()()U7
                                                                                                            r:::============n
                                                                                                                CSDC SD);Y
                                                                              .January 27, 2020: DOCC\1E);T .
                                                                                                                ELECTRO);lCALLY FILED
      BY FACSI.MILE

                                                                                                                l
                                                                                                                l)OC #:
                                                                                                                D..\ :·:~ Fl LED· }-3l-2DW
      The Honorable T,aura Taylor Swain
      United States District Judge
      Southern District of New York
      500 Pearl Street                                                  MEMO ENDORSED
      New York, NY 10007

              Re:     United States v. Victor Collado,
                      15 Cr. 372 (LTS)

      Dear Judge Swain:

               The Govemmcnt writes respectfully in connection with Lhc continued scaling of the docket
      in this case. AL the dcfondant's sentencing on October 23, 2019, the Court directed the parLie8 to
      confer and to inform the Courl of whether continued sealing is necessary. 1 As noted in the
      Government's sentencing submission, the defendant testified at a public trial in this District, and
      therefore there remains no law enforcement need to maintain sealing. The Government ha.,;;
      conferred with defense counsel, and the parties agree that continued !;eating is no longer necessary.
      Therefore, the Govemment respectfully requests that the Court unseal the docket in this case.

                                                                              Respectfully,

         -11t ~             ~                 '' haoleJ                       GEOFFREY S. BERMAN
         -1lJ u.,.~ ~ cto(!J:ur an~                             a.,<{         United States Attorney
          .j\~·~      fh   'ftUS'   (!..~.

                                                                        By:     Is
          SO ORDERED:                                                         Richard A. Cooper
                                                                              Assislanl United States Attorney
           ~                    1(,.1{~                                       Tel. No.: (212) 637-1027




     1
       ~his status report·is overdue, and the Government apologizes to the Court for the delay in submitting
     this letter.




                                                                                                                                 TOTAL P.02
